Filed 04/04/19                                                  Case 19-21640                                                                     Doc 16
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21640-B
    Debora Leigh Miller-Zuranich                                                                               Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: kwis                         Page 1 of 1                          Date Rcvd: Apr 02, 2019
                                          Form ID: pdf030                    Total Noticed: 3

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 04, 2019.
    db             +Debora Leigh Miller-Zuranich,   9369 Newington Way,   Elk Grove, CA 95758-4440

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Apr 03 2019 04:03:43     Jan P. Johnson,   PO Box 1708,
                     Sacramento, CA 95812-1708
    ust            +E-mail/Text: ustpregion17.sc.ecf@usdoj.gov Apr 03 2019 04:03:25     Office of the U.S. Trustee,
                     Robert T Matsui United States Courthouse,   501 I Street, Room 7-500,
                     Sacramento, CA 95814-7304
                                                                                                TOTAL: 2

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 04, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 2, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/04/19   Case 19-21640   Doc 16
Filed 04/04/19   Case 19-21640   Doc 16
